Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-5, 15, 17-21, 23, 25-29, 32 are pending in the current application.
2.	This application is a CON of 16/099,839, which is a 371 of PCT/CN2017/083631 05/09/2017 and claims priority to CHINA 201610301832.6 05/09/2016.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
Reasons for Allowance
4.	The examiner’s statement of reasons for allowance in the previous Notice of Allowance still applies to the amended claims of April 20, 2022 (See Notice of Allowance mailed February 2, 2022, page 2 ¶ 4 to page 4).
Conclusion
5.	Claims 1-5, 15, 17-21, 23, 25-29, 32 are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625